



Exhibit 10.7




AGNC Investment Corp.
2016 EQUITY AND INCENTIVE COMPENSATION PLAN
1.
Purpose. The purpose of this Plan is to attract and retain non-employee
Directors and officers and other employees of the Company and the Subsidiaries
and to provide to such persons incentives and rewards for service or
performance.

2.
Definitions. As used in this Plan:

(a)
“Affiliate” means any Person that directly or indirectly Controls, is Controlled
by or is under common Control with the Company.

(b)
“Appreciation Right” means a right granted pursuant to Section 5 of this Plan.

(c)
“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of an Appreciation Right.

(d)
“Board” means the Board of Directors of the Company.

(e)
“Cash Incentive Award” means a cash award granted pursuant to Section 8 of this
Plan.

(f)
“Change of Control” has the meaning set forth in Section 12 of this Plan.

(g)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

(h)
“Committee” means the Compensation and Corporate Governance Committee of the
Board (or its successor(s)) or any other committee of the Board designated by
the Board to administer this Plan pursuant to Section 10 of this Plan, and to
the extent of any delegation by the Committee to a subcommittee pursuant to
Section 10 of this Plan, such subcommittee.

(i)
“Common Stock” means the common stock, par value $0.01 per share, of the Company
or any security into which such common stock may be changed by reason of any
transaction or event of the type referred to in Section 11 of this Plan.

(j)
“Company” means AGNC Investment Corp., a Delaware corporation, and its
successors.

(k)
“Control”, “Controlled by” and “under common Control with” means, as applied to
any Person, the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting or other securities, by contract or otherwise.

(l)
“Date of Grant” means the date specified by the Committee on which a grant of an
Option Right, an Appreciation Right, Performance Shares, Performance Units, a
Cash Incentive Award or other award contemplated by Section 9 of this Plan, or a
grant or sale of Restricted Shares, Restricted Stock Units or other awards
contemplated by Section 9 of this Plan, will become effective (which date will
not be earlier than the date on which the Committee takes action with respect
thereto).

(m)
“Director” means a member of the Board.

(n)
“Effective Date” means October 18, 2016, the date on which this Plan was adopted
by the Board, subject to obtaining the approval of the Stockholders.

(o)
“Evidence of Award” means an agreement, certificate, resolution or other type or
form of writing or other evidence approved by the Committee that sets forth the
terms and conditions of the awards granted under this Plan. An Evidence of Award
may be in an electronic medium, may be limited to notation on the books and
records of the Company and, unless otherwise determined by the Committee, need
not be signed by a representative of the Company or a Participant.

(p)
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(q)
“Incentive Stock Option” means an Option Right that is intended to qualify as an
“incentive stock option” under Section 422 of the Code or any successor
provision.

(r)
“Incumbent Directors” means the individuals who, as of the Effective Date, are
Directors and any individual becoming a Director subsequent to the Effective
Date whose election, nomination for election by the Stockholders or appointment
was approved by a vote of at least a majority of the then-Incumbent Directors
(either by a specific vote or by approval of the proxy statement of the Company
in which such Person is named as a nominee for Director without objection to
such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board
occurs as a result of an actual or threatened election contest (as described in
Rule 14a-12(c) of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.

(s)
“Management Objectives” means the measurable performance objective or objectives
established pursuant to this Plan for Participants who have received grants of
Performance Shares, Performance Units or Cash Incentive Awards or, when so
determined by the Committee, Option Rights, Appreciation Rights, Restricted
Shares, Restricted Stock Units, dividend equivalents or other awards pursuant to
this Plan. Management Objectives may be described in



1

--------------------------------------------------------------------------------





terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of one or more of the Subsidiaries,
divisions, departments, regions, functions or other organizational units within
the Company or the Subsidiaries. The Management Objectives may be made relative
to the performance of other companies or subsidiaries, divisions, departments,
regions, functions or other organizational units within such other companies and
may be made relative to an index or one or more of the performance objectives
themselves. The Committee may grant awards subject to Management Objectives that
are either Qualified Performance-Based Awards or are not Qualified
Performance-Based Awards. The Management Objectives applicable to any Qualified
Performance-Based Award will be based on one or more, or a combination, of the
following metrics (including relative or growth achievement regarding such
metrics), which may be determined on an absolute, aggregate, per share, cash or
other basis: (i) cash flow measures; (ii) cash available for distribution;
(iii) earnings; (iv) net income, net operating income or other earnings or
income measures (including earnings adjusted to exclude interest, taxes,
depreciation, amortization and/or rent); (v) share price performance; (vi) book
value; (vii) dividends; (viii) return measures (including total economic return
(including by taking into account changes in net asset value and dividends
declared or paid), total stock return or total shareholder return (including by
taking into account changes in share prices plus dividends declared or paid) or
return on assets, capital, invested capital, equity or revenue); (ix) valuation
metrics (including price-to-book ratio); (x) revenue; (xi) profit margin;
(xii) expense levels or ratios and reduction of expenses and costs; (xiii) cost
control measures; (xiv) balance sheet metrics or objectives; (xv) debt levels or
reduction of debt ratios; (xvi) operating efficiency and productivity;
(xvii) funds from operations; (xviii) completion of, or achievement of
milestones or objectives related to, financing or capital raising transactions,
strategic acquisitions or divestitures, joint ventures, partnerships,
collaborations or other transactions or improvements in capital structure; or
(xix) strategic objectives consisting of capital allocation and investment
strategy, maintenance or achievement of credit ratings, execution of business
extensions or expansion plans, execution or implementation of transition or
development plans or transactions, branding or rebranding, management
effectiveness, staffing development, team building and management, management of
legal and regulatory matters, regulatory and legal compliance, satisfactory
internal or external audits, budget and expense management and management of
co-investment relationships.
In the case of a Qualified Performance-Based Award, each Management Objective
will be objectively determinable to the extent required under Section 162(m) of
the Code, and, unless otherwise determined by the Committee and to the extent
consistent with Section 162(m) of the Code, will exclude the effects of certain
designated items identified at the time of grant. If the Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Company, the manner in which it conducts its business or other
events or circumstances render the Management Objectives unsuitable, the
Committee may in its discretion modify such Management Objectives or the related
minimum acceptable level of achievement, in whole or in part, as the Committee
deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Participant’s death or
disability or a Change of Control) where such action would result in the loss of
the otherwise available exemption of the award under Section 162(m) of the Code.
(t)
“Market Value per Share” means, as of any particular date, the closing price of
a share of Common Stock as reported for that date on the NASDAQ Stock Market or,
if the shares of Common Stock are not then listed on the NASDAQ Stock Market, on
any other national securities exchange on which the shares of Common Stock are
listed, or if there are no sales on such date, on the next preceding trading day
during which a sale occurred. If there is no regular public trading market for
the shares of Common Stock, then the Market Value per Share shall be the fair
market value as determined in good faith by the Committee. The Committee is
authorized to adopt another fair market value pricing method provided such
method is stated in the applicable Evidence of Award and is in compliance with
the fair market value pricing rules set forth in Section 409A of the Code.

(u)
“Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(v)
“Option Price” means the purchase price payable on exercise of an Option Right.

(w)
“Option Right” means the right to purchase shares of Common Stock upon exercise
of an award granted pursuant to Section 4 of this Plan.

(x)
“Participant” means a person who is selected by the Committee to receive an
award under this Plan and who is at the time (i) an officer or other employee of
the Company or any Subsidiary, including a person who has agreed to commence
serving in such capacity within 90 days after the Date of Grant, (ii) a Person
who provides services to the Company or any Subsidiary that are equivalent to
those typically provided by an officer or other employee (provided that such
Person satisfies the Form S-8 definition of an “employee”) or (iii) a
non-employee Director.

(y)
“Performance Period” means, in respect of a Cash Incentive Award, Performance
Shares or Performance Units, a period of time established pursuant to Section 8
of this Plan within which the Management Objectives relating to such Cash
Incentive Award, Performance Shares or Performance Units are to be achieved.

(z)
“Performance Share” means a bookkeeping entry that records the equivalent of one
share of Common Stock awarded pursuant to Section 8 of this Plan.



2

--------------------------------------------------------------------------------





(aa)
“Performance Unit” means a bookkeeping entry awarded pursuant to Section 8 of
this Plan that records a unit valued by reference to a designated amount of cash
or property other than shares of Common Stock, as is determined by the
Committee.

(ab)
“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(ac)
“Plan” means this AGNC Investment Corp. 2016 Equity and Incentive Compensation
Plan, as amended from time to time.

(ad)
“Qualified Performance-Based Award” means any Cash Incentive Award or award of
Performance Shares, Performance Units, Restricted Shares, Restricted Stock Units
or other awards contemplated under Section 9 of this Plan, or portion of such
award, that is intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything in this Plan to the contrary, Qualified
Performance-Based Awards may be granted under this Plan only to officers or
other key employees of the Company or any Subsidiary.

(ae)
“Restricted Shares” means shares of Common Stock granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers has expired.

(af)
“Restricted Stock Units” means an award made pursuant to Section 7 of this Plan
of the right to receive shares of Common Stock, cash or a combination thereof at
the end of the Restriction Period.

(ag)
“Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.

(ah)
“Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Base Price provided for with respect to
the Appreciation Right.

(ai)
“Stockholder” means an individual or entity that owns one or more shares of
Common Stock.

(aj)
“Subsidiary” means a corporation, company or other entity (i) more than 50% of
whose outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are, or (ii) which does not
have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, unincorporated association or other
similar entity), but more than 50% of whose ownership interest representing the
right generally to make decisions for such other entity is, in either such case,
owned or Controlled, directly or indirectly, by the Company; provided, however,
that for purposes of determining whether any Person may be a Participant for
purposes of any grant of Incentive Stock Options, “Subsidiary” means any
corporation in which the Company at the time owns or Controls, directly or
indirectly, more than 50% of the total combined Voting Power represented by all
classes of stock issued by such corporation.

(ak)
“Voting Power” means, at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company or members of the board of directors or
similar body in the case of another entity.

3.
Shares Available Under this Plan.

(a)
Maximum Shares Available Under this Plan.

(i)
Subject to adjustment as provided in Section 11 of this Plan and the share
counting rules set forth in Section 3(b) below, the number of shares of Common
Stock available under this Plan for awards of (A) Option Rights or Appreciation
Rights, (B) Restricted Shares, (C) Restricted Stock Units, (D) Performance
Shares or Performance Units, (E) awards contemplated by Section 9 of this Plan
or (F) dividend equivalents paid with respect to awards made under this Plan
will not exceed in the aggregate 10,000,000 shares of Common Stock. Such shares
may be shares of original issuance or treasury shares or a combination of the
foregoing.

(ii)
The aggregate number of shares of Common Stock available under Section 3(a)(i)
above will be reduced by one share of Common Stock for every one share of Common
Stock subject to an award granted under this Plan.

(b)
Share Counting Rules.

(i)
Except as provided in Section 22 of this Plan, if any award granted under this
Plan is cancelled or forfeited, expires or is settled for cash (in whole or in
part), the shares of Common Stock subject to such award will, to the extent of
such cancellation, forfeiture, expiration or cash settlement, again be available
under Section 3(a)(i) above.

(ii)
Notwithstanding anything to the contrary contained in this Plan, (A) shares of
Common Stock withheld by the Company, tendered or otherwise used in payment of
the Option Price of an Option Right will not be added (or added back, as
applicable) to the aggregate number of shares of Common Stock available under
Section 3(a)(i) above; (B) shares of Common Stock withheld by the Company,
tendered or otherwise used to satisfy a tax withholding obligation with respect
to an Option Right or an Appreciation Right will not be added (or added back, as
applicable) to the aggregate number of shares of Common Stock available under
Section 3(a)(i) above; (C) shares of Common Stock withheld by the Company,
tendered or otherwise used to satisfy (up to but not exceeding) the minimum tax
withholding obligation with respect to Restricted Shares, Restricted Stock
Units, Performance Shares, Performance Units, awards contemplated by Section 9
of this Plan or dividend equivalents paid with respect to awards made under this
Plan will be added (or added back, as applicable) to the aggregate



3

--------------------------------------------------------------------------------





number of shares of Common Stock available under Section 3(a)(i) above; and
(D) shares of Common Stock subject to an Appreciation Right that are not
actually issued in connection with the settlement in shares of Common Stock of
such Appreciation Right on the exercise thereof will not be added (or added
back) to the aggregate number of shares of Common Stock available under
Section 3(a)(i) above.
(iii)
Notwithstanding anything to the contrary contained in this Plan, shares of
Common Stock reacquired by the Company on the open market or otherwise using
cash proceeds from the exercise of Option Rights will not be added to the
aggregate number of shares of Common Stock available under Section 3(a)(i)
above.

(iv)
If, under this Plan, a Participant has elected to give up the right to receive
compensation in exchange for shares of Common Stock based on fair market value,
such shares of Common Stock will not count against the aggregate limit under
Section 3(a)(i) above.

(c)
Limit on Incentive Stock Options. Notwithstanding anything to the contrary
contained in this Section 3 or elsewhere in this Plan, and subject to adjustment
as provided in Section 11 of this Plan, the aggregate number of shares of Common
Stock actually issued or transferred by the Company upon the exercise of
Incentive Stock Options will not exceed 10,000,000 shares of Common Stock.

(d)
Individual Participant Limits. Notwithstanding anything to the contrary
contained in this Section 3 or elsewhere in this Plan, and subject to adjustment
as provided in Section 11 of this Plan:

(i)
In no event will any Participant in any calendar year be granted Option Rights
and/or Appreciation Rights, in the aggregate, for more than 1,000,000 shares of
Common Stock; provided, however, that with respect to a Participant’s first year
of service with the Company, the amount set forth in this Section 3(d)(i) is
multiplied by two.

(ii)
In no event will any Participant in any calendar year be granted Qualified
Performance-Based Awards of Restricted Shares, Restricted Stock Units,
Performance Shares and/or other awards under Section 9 of this Plan, in the
aggregate, for more than 1,000,000 shares of Common Stock; provided, however,
that with respect to a Participant’s first year of service with the Company, the
amount set forth in this Section 3(d)(ii) is multiplied by two.

(iii)
In no event will any Participant in any calendar year receive Qualified
Performance-Based Awards of Cash Incentive Awards, Performance Units and/or
other awards payable in cash under Section 9 of this Plan having an aggregate
maximum value as of their respective Dates of Grant in excess of $15,000,000;
provided, however, that with respect to a Participant’s first year of service
with the Company, the amount set forth in this Section 3(d)(iii) is multiplied
by two.

(iv)
In no event will any non-employee Director in any calendar year be granted
awards under this Plan having an aggregate maximum value at the Date of Grant
(calculating the value of any such awards based on the grant date fair value for
financial reporting purposes), taken together with any cash fees payable to such
non-employee Director for such calendar year, in excess of $750,000.

4.
Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations and will be
subject to all of the requirements contained in the following provisions:

(a)
Each grant will specify the number of shares of Common Stock to which it
pertains, subject to the limitations set forth in Section 3 of this Plan.

(b)
Each grant will specify an Option Price per share of Common Stock, which (except
with respect to awards under Section 22 of this Plan) may not be less than the
Market Value per Share on the Date of Grant.

(c)
Each grant will specify whether the Option Price will be payable (i) in cash, by
check acceptable to the Company or by wire transfer of immediately available
funds, (ii) by the actual or constructive transfer to the Company of shares of
Common Stock owned by the Optionee having a value at the time of exercise equal
to the total Option Price, (iii) subject to any conditions or limitations
established by the Committee, by the Company’s withholding of shares of Common
Stock otherwise issuable upon exercise of an Option Right pursuant to a “net
exercise” arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the shares of
Common Stock so withheld will not be treated as issued and acquired by the
Company upon such exercise), (iv) by a combination of such methods of payment or
(v) by such other methods as may be approved by the Committee.

(d)
To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares of Common Stock to
which such exercise relates.

(e)
Successive grants may be made to the same Participant whether or not any Option
Rights previously granted to such Participant remain unexercised. No grant may
provide for the automatic grant of reload Option Rights to a Participant upon
the exercise of an Option Right.

(f)
Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Right or installments thereof will become exercisable. A grant of an Option
Right may provide for the earlier exercise of such Option Right, including
(i) in the event of the retirement, death or disability of a Participant or
(ii) in the event of a Change of Control where either (A) within a specified



4

--------------------------------------------------------------------------------





period the Participant experiences a qualifying termination of employment or
service, as applicable, in a manner described in the applicable Evidence of
Award or (B) such Option Right is not continued, assumed or converted into a
replacement award in a manner described in the applicable Evidence of Award.
(g)
Any grant of an Option Right may specify Management Objectives that must be
achieved as a condition to the exercise of such right.

(h)
Option Rights granted under this Plan may be (i) options, including Incentive
Stock Options, that are intended to qualify under particular provisions of the
Code, (ii) options that are not intended to so qualify or (iii) combinations of
the foregoing. Incentive Stock Options may only be granted to Participants who
meet the definition of “employees” under Section 3401(c) of the Code.

(i)
No Option Right will be exercisable more than 10 years from the Date of Grant.

(j)
Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

(k)
Each grant of an Option Right will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.

5.
Appreciation Rights.

(a)
The Committee may, from time to time and upon such terms and conditions as it
may determine, authorize the granting to any Participant of an Appreciation
Right. An Appreciation Right will be a right of the Participant to receive from
the Company an amount determined by the Committee, which will be expressed as a
percentage of the Spread (not exceeding 100%) at the time of exercise.

(b)
Each grant of an Appreciation Right may utilize any or all of the authorizations
and will be subject to all of the requirements contained in the following
provisions:

(i)
Each grant may specify that the amount payable on exercise of an Appreciation
Right will be paid by the Company in cash, shares of Common Stock or any
combination thereof.

(ii)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Committee on the Date of Grant.

(iii)
Any grant may specify waiting periods before exercise and permissible exercise
dates or periods.

(iv)
Each grant will specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary that is necessary before the
Appreciation Right or any installment thereof will become exercisable. A grant
of an Appreciation Right may provide for the earlier exercise of such
Appreciation Right, including (A) in the event of the retirement, death or
disability of a Participant or (B) in the event of a Change of Control where
either (I) within a specified period the Participant experiences a qualifying
termination of employment or service, as applicable, in a manner described in
the applicable Evidence of Award or (II) such Appreciation Right is not
continued, assumed or converted into a replacement award in a manner described
in the applicable Evidence of Award.

(v)
Any grant of an Appreciation Right may specify Management Objectives that must
be achieved as a condition of the exercise of such Appreciation Right.

(vi)
Each grant of an Appreciation Right will be evidenced by an Evidence of Award,
which Evidence of Award will describe such Appreciation Right and contain such
other terms and provisions, consistent with this Plan, as the Committee may
approve.

(c)
Successive grants of Appreciation Rights may be made to the same Participant
regardless of whether any Appreciation Right previously granted to the
Participant remains unexercised. No grant may provide for the automatic grant of
reload Appreciation Rights to a Participant upon the exercise of an Appreciation
Right.

(d)
Also, regarding Appreciation Rights:

(i)
Each grant will specify in respect of each Appreciation Right a Base Price,
which (except with respect to awards under Section 22 of this Plan) may not be
less than the Market Value per Share on the Date of Grant; and

(ii)
No Appreciation Right granted under this Plan may be exercised more than 10
years from the Date of Grant.

6.
Restricted Shares. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the grant or sale of Restricted Shares
to Participants. Each such grant or sale may utilize any or all of the
authorizations and will be subject to all of the requirements contained in the
following provisions:

(a)
Each such grant or sale will constitute an immediate transfer of the ownership
of shares of Common Stock to the Participant in consideration of the performance
of services, entitling such Participant to voting, dividend and other ownership
rights but subject to the substantial risk of forfeiture and restrictions on
transfer hereinafter described.

(b)
Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.

(c)
Each such grant or sale will provide that the Restricted Shares covered by such
grant or sale will be subject to a “substantial risk of forfeiture” within the
meaning of Section 83 of the Code for a period to be determined by the Committee
on the Date of Grant or until achievement of Management Objectives referred to
in Section 6(e) below.

(d)
Each such grant or sale will provide that during or after the period for which
such substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares will be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant (which restrictions may
include rights of repurchase or first refusal



5

--------------------------------------------------------------------------------





of the Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture while held by any transferee).
(e)
Any grant of Restricted Shares may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Shares.

(f)
Notwithstanding anything to the contrary contained in this Plan, any grant or
sale of Restricted Shares may provide for the earlier termination of
restrictions on such Restricted Shares, including (i) in the event of the
retirement, death or disability of a Participant or (ii) in the event of a
Change of Control where either (A) within a specified period the Participant
experiences a qualifying termination of employment or service, as applicable, in
a manner described in the applicable Evidence of Award or (B) such Restricted
Shares are not continued, assumed or converted into replacement awards in a
manner described in the applicable Evidence of Award; provided, however, that no
award of Restricted Shares intended to be a Qualified Performance-Based Award
will provide for such early termination of restrictions (other than in
connection with the death or disability of the Participant or a Change of
Control) to the extent such provisions would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.

(g)
Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional
Restricted Shares, which may be subject to the same restrictions as the
underlying award; provided, however, that dividends or other distributions on
Restricted Shares with restrictions that lapse as a result of the achievement of
Management Objectives will be deferred until, and paid contingent upon, the
achievement of the applicable Management Objectives.

(h)
Each grant or sale of Restricted Shares will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Committee may approve. Unless otherwise directed by the Committee, (i) all
certificates representing Restricted Shares will be held in custody by the
Company until all restrictions thereon will have lapsed, together with a stock
power or powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such shares, or (ii) all Restricted
Shares will be held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Restricted Shares.

7.
Restricted Stock Units. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the granting or sale of Restricted
Stock Units to Participants. Each such grant or sale may utilize any or all of
the authorizations and will be subject to all of the requirements contained in
the following provisions:

(a)
Each such grant or sale will constitute the agreement by the Company to deliver
shares of Common Stock or cash, or a combination thereof, to the Participant in
the future in consideration of the performance of services but subject to the
fulfillment of such conditions (which may include the achievement of Management
Objectives) during the Restriction Period as the Committee may specify.

(b)
Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.

(c)
Notwithstanding anything to the contrary contained in this Plan, any grant or
sale of Restricted Stock Units may provide for the earlier lapse or other
modification of the Restriction Period, including (i) in the event of the
retirement, death or disability of a Participant or (ii) in the event of a
Change of Control where either (A) within a specified period the Participant
experiences a qualifying termination of employment or service, as applicable, in
a manner described in the applicable Evidence of Award or (B) such Restricted
Stock Units are not continued, assumed or converted into replacement awards in a
manner described in the applicable Evidence of Award; provided, however, that no
award of Restricted Stock Units intended to be a Qualified Performance-Based
Award will provide for such early lapse or modification of the Restriction
Period (other than in connection with the death or disability of the Participant
or a Change of Control) to the extent such provisions would result in the loss
of the otherwise available exemption of the award under Section 162(m) of the
Code.

(d)
During the Restriction Period, the Participant will have no right to transfer
any rights under his or her award and will have no rights of ownership in the
shares of Common Stock deliverable upon payment of the Restricted Stock Units
and will have no right to vote them, but the Committee may, at or after the Date
of Grant, authorize the payment of dividend equivalents on such Restricted Stock
Units on either a current, deferred or contingent basis, either in cash or in
additional shares of Common Stock; provided, however, that dividend equivalents
or other distributions on shares of Common Stock underlying Restricted Stock
Units with restrictions that lapse as a result of the achievement of Management
Objectives will be deferred until, and paid contingent upon, the achievement of
the applicable Management Objectives.

(e)
Each grant or sale of Restricted Stock Units will specify the time and manner of
payment of the Restricted Stock Units that have been earned. Each grant or sale
will specify that the amount payable with respect thereto will be paid by the
Company in shares of Common Stock or cash, or a combination thereof.

(f)
Each grant or sale of Restricted Stock Units will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Committee may approve.

8.
Cash Incentive Awards, Performance Shares and Performance Units. The Committee
may, from time to time and upon such terms and conditions as it may determine,
authorize the granting of Cash Incentive Awards, Performance Shares



6

--------------------------------------------------------------------------------





and Performance Units. Each such grant may utilize any or all of the
authorizations and will be subject to all of the requirements, contained in the
following provisions:
(a)
Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to a Cash Incentive Award,
which number or amount may be subject to adjustment to reflect changes in
compensation or other factors; provided, however, that no such adjustment will
be made in the case of a Qualified Performance-Based Award (other than in
connection with the death or disability of the Participant or a Change of
Control) where such action would result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code.

(b)
The Performance Period with respect to each Cash Incentive Award or grant of
Performance Shares or Performance Units will be such period of time as will be
determined by the Committee, which may be subject to earlier lapse or other
modification, including (i) in the event of the retirement, death or disability
of a Participant or (ii) in the event of a Change of Control where either
(A) within a specified period the Participant experiences a qualifying
termination of employment or service, as applicable, in a manner described in
the applicable Evidence of Award or (B) such Cash Incentive Awards, Performance
Shares and Performance Units are not continued, assumed or converted into
replacement awards in a manner described in the applicable Evidence of Award;
provided, however, that no such adjustment will be made in the case of a
Qualified Performance-Based Award (other than in connection with the death or
disability of the Participant or a Change of Control) where such action would
result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such event, the Evidence of Award will specify
the time and terms of delivery.

(c)
Each grant of a Cash Incentive Award, Performance Shares or Performance Units
will specify Management Objectives which, if achieved, will result in payment or
early payment of the award, and each grant may specify in respect of such
specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to a
Cash Incentive Award, that will be earned if performance is at or above the
minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives.

(d)
Each grant will specify the time and manner of payment of a Cash Incentive
Award, Performance Shares or Performance Units that have been earned. Any grant
may specify that the amount payable with respect thereto may be paid by the
Company in cash, in shares of Common Stock, in Restricted Shares or Restricted
Stock Units or in any combination thereof.

(e)
Any grant of a Cash Incentive Award, Performance Shares or Performance Units may
specify that the amount payable or the number of shares of Common Stock,
Restricted Shares or Restricted Stock Units payable with respect thereto may not
exceed a maximum specified by the Committee on the Date of Grant.

(f)
The Committee may, on the Date of Grant of Performance Shares, provide for the
payment of dividend equivalents to the holder thereof either in cash or in
additional shares of Common Stock, subject in all cases to deferral and payment
on a contingent basis based on the Participant’s earning of the Performance
Shares with respect to which such dividend equivalents are paid.

(g)
Each grant of a Cash Incentive Award, Performance Shares or Performance Units
will be evidenced by an Evidence of Award and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.

9.
Other Awards.

(a)
Subject to applicable law and the applicable limits set forth in Section 3 of
this Plan, the Committee may grant to any Participant shares of Common Stock or
such other awards that may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on or related to, shares of Common
Stock or factors that may influence the value of such shares, including
convertible or exchangeable debt securities, other rights convertible or
exchangeable into shares of Common Stock, purchase rights for shares of Common
Stock, awards with value and payment contingent upon performance of the Company
or specified Subsidiaries, Affiliates or other business units thereof or any
other factors designated by the Committee, and awards valued by reference to the
book value of the shares of Common Stock or the value of securities of, or the
performance of, specified Subsidiaries or Affiliates or other business units of,
the Company. The Committee will determine the terms and conditions of such
awards. Shares of Common Stock delivered pursuant to an award in the nature of a
purchase right granted under this Section 9 will be purchased for such
consideration, paid for at such time, by such methods, and in such forms,
including shares of Common Stock, other awards, notes or other property, as the
Committee determines.

(b)
Cash awards, or awards of other property, as an element of or supplement to any
other award granted under this Plan, may also be granted pursuant to this
Section 9.

(c)
The Committee may grant shares of Common Stock as a bonus or may grant other
awards (including of other property) in lieu of obligations of the Company or a
Subsidiary to pay cash or deliver other property, under this Plan or under other
plans or compensatory arrangements, subject to such terms as will be determined
by the Committee in a manner that complies with Section 409A of the Code.



7

--------------------------------------------------------------------------------





(d)
Notwithstanding anything to the contrary contained in this Plan, any grant of an
award under this Section 9 may provide for the earning or vesting of, or earlier
elimination of restrictions applicable to, such award, including (i) in the
event of the retirement, death or disability of the Participant or (ii) in the
event of a Change of Control where either (A) within a specified period the
Participant experiences a qualifying termination of employment or service, as
applicable, in a manner described in the applicable Evidence of Award or
(B) such awards are not continued, assumed or converted into replacement awards
in a manner described in the applicable Evidence of Award; provided, however,
that no such adjustment will be made in the case of a Qualified
Performance-Based Award (other than in connection with the death or disability
of the Participant or a Change of Control) where such action would result in the
loss of the otherwise available exemption of the award under Section 162(m) of
the Code. In such event, the Evidence of Award will specify the time and terms
of delivery.

10.
Administration of this Plan.

(a)
This Plan will be administered by the Committee. The Committee may from time to
time delegate all or any part of its authority under this Plan to a subcommittee
thereof. To the extent of any such delegation, references in this Plan to the
Committee will be deemed to be references to such subcommittee.

(b)
The interpretation and construction by the Committee of any provision of this
Plan or of any Evidence of Award (or related documents) and any determination by
the Committee pursuant to any provision of this Plan or of any such agreement,
notification or document will be final and conclusive. No member of the
Committee shall be liable for any such action or determination made in good
faith. In addition, the Committee is authorized to take any action it determines
in its sole discretion to be appropriate subject only to the express limitations
contained in this Plan, and no authorization in any Plan section or other
provision of this Plan is intended or may be deemed to constitute a limitation
on the authority of the Committee.

(c)
To the extent permitted by law, the Committee may delegate to one or more of its
members, to one or more officers of the Company or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Committee, the subcommittee or any Person to whom duties or powers have been
delegated as aforesaid may employ one or more Persons to render advice with
respect to any responsibility the Committee, the subcommittee or such Person may
have under this Plan. The Committee may, by resolution and to the extent
permitted by law, authorize one or more officers of the Company to do one or
both of the following on the same basis as the Committee: (i) designate
employees to be recipients of awards under this Plan and (ii) determine the size
of any such awards; provided, however, that (A) the Committee will not delegate
such responsibilities to any such officer for awards granted to an employee who
is an officer, Director or more than 10% “beneficial owner” (as such term is
defined in Rule 13-d promulgated under the Exchange Act) of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Committee in accordance with Section 16 of
the Exchange Act, or to any Participant who is, or is determined by the
Committee to likely become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision); (B) the resolution
providing for such authorization shall set forth the total number of shares of
Common Stock such officer(s) may grant and (C) the officer(s) will report
periodically to the Committee regarding the nature and scope of the awards
granted pursuant to the authority delegated.

11.
Adjustments. The Committee shall make or provide for such adjustments (a) in the
number of, and kind of, shares of Common Stock covered by outstanding Option
Rights, Appreciation Rights, Restricted Shares, Restricted Stock Units,
Performance Shares and Performance Units granted hereunder and, if applicable,
in the number of, and kind of, shares of Common Stock covered by other awards
granted pursuant to Section 9 of this Plan, (b) in the Option Price and Base
Price provided in outstanding Option Rights and Appreciation Rights,
respectively and (c) in any other terms of awards granted under this Plan, in
any such case, as the Committee, in its sole discretion, exercised in good
faith, determines is equitably required to prevent dilution or enlargement of
the rights of Participants that otherwise would result from (i) any
extraordinary cash dividend, stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(ii) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities or (iii) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event or in the event of a
Change of Control, the Committee may provide in substitution for any or all
outstanding awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, may determine to be equitable in the
circumstances and shall require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price, respectively, greater than the consideration offered in connection
with any such transaction or event or Change of Control, the Committee may in
its discretion elect to cancel such Option Right or Appreciation Right without
any payment to the Person holding such Option Right or Appreciation Right. The
Committee shall also make or provide for such adjustments in the numbers of
shares of Common Stock specified in Section 3 of this Plan as the Committee in
its sole discretion, exercised in good faith, determines is appropriate to
reflect any transaction or event described in this Section 11; provided,
however, that any such adjustment to the number specified in Section 3



8

--------------------------------------------------------------------------------





(c) of this Plan will be made only if and to the extent that such adjustment
would not cause any Option Right intended to qualify as an Incentive Stock
Option to fail to so qualify.
12.
Change of Control. For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Evidence of Award made under this Plan, a
“Change of Control” will be deemed to have occurred upon the occurrence of any
of the following events:

(a)
any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 35% or more of either (i) the
then-outstanding common stock of the Company (the “Outstanding Company Common
Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 12(a), the following acquisitions shall not
constitute a Change of Control: (A)  any acquisition of Outstanding Company
Common Stock or Outstanding Company Voting Securities by the Company or any
Affiliate, (B) any acquisition of Outstanding Company Common Stock or
Outstanding Company Voting Securities by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate or (C) any
acquisition pursuant to a transaction that complies with each of
Section 12(c)(i), (ii) and (iii) below;

(b)
a majority of the Directors are not Incumbent Directors;

(c)
consummation of a reorganization, merger, statutory share exchange or
consolidation, share sale or similar transaction involving the Company or any of
the Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or securities of another
entity by the Company or any of the Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any entity
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Combination; or

(d)
approval by the Stockholders of a complete liquidation or dissolution of the
Company.

13.
Detrimental Activity and Recapture Provisions. Any Evidence of Award may provide
for the cancellation or forfeiture of an award or the forfeiture and repayment
to the Company of any gain related to an award, or other provisions intended to
have a similar effect, upon such terms and conditions as may be determined by
the Committee from time to time, if a Participant, either (a) during employment
or other service with the Company or a Subsidiary or (b) within a specified
period after termination of such employment or service, engages in any
detrimental activity (as further described in the applicable Evidence of Award).
Any such detrimental activity could include malfeasance in the performance of
the Participant’s duties that is discovered by the Company or any Subsidiary
after termination of employment or service or the Participant’s violation of his
or her obligations under a restrictive covenant agreement with the Company or
any Subsidiary. In addition, notwithstanding anything to the contrary contained
in this Plan, any Evidence of Award may also provide for the cancellation or
forfeiture of an award or the forfeiture and repayment to the Company of any
shares of Common Stock issued under, and/or any other benefit related to, an
award, or other provisions intended to have a similar effect, upon such terms
and conditions as may be required by the Committee or under Section 10D of the
Exchange Act and any applicable rules or regulations promulgated by the
Securities and Exchange Commission or any national securities exchange or
national securities association on which the shares of Common Stock may be
traded.

14.
Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company or any Subsidiary under an
agreement with a foreign nation or agency, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Committee may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan (including sub-plans) as it
may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other



9

--------------------------------------------------------------------------------





purpose, and the secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the Stockholders.
15.
Transferability.

(a)
Except as otherwise determined by the Committee, no Option Right, Appreciation
Right, Restricted Shares, Restricted Stock Unit, Performance Share, Performance
Unit, Cash Incentive Award, award contemplated by Section 9 of this Plan or
dividend equivalents paid with respect to awards made under this Plan will be
transferable by the Participant except by will or the laws of descent and
distribution. In no event will any such award granted under this Plan be
transferred for value. Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.

(b)
The Committee may specify on the Date of Grant that part or all of the shares of
Common Stock that are (i) to be issued or transferred by the Company upon the
exercise of an Option Right or Appreciation Right, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares or Performance Units or (ii) no longer subject
to the substantial risk of forfeiture and restrictions on transfer referred to
in Section 6 of this Plan, will be subject to further restrictions on transfer.

16.
Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by a Participant or other Person under this
Plan, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the receipt of such payment or the
realization of such benefit that the Participant or such other Person make
arrangements satisfactory to the Company for payment of the balance of such
taxes or other amounts required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. If a Participant’s benefit is to be received in the form of shares of
Common Stock, and such Participant fails to make arrangements for the payment of
taxes or other amounts, then, unless otherwise determined by the Committee, the
Company will withhold shares of Common Stock having a value equal to the amount
required to be withheld. Notwithstanding the foregoing, when a Participant is
required to pay the Company an amount required to be withheld under applicable
income, employment, tax or other laws, the Participant may elect, unless
otherwise determined by the Committee, to satisfy the obligation, in whole or in
part, by having withheld, from the shares of Common Stock required to be
delivered to the Participant, shares of Common Stock having a value equal to the
amount required to be withheld or by delivering to the Company other shares of
Common Stock held by such Participant. The shares of Common Stock used for tax
or other withholding will be valued at an amount equal to the fair market value
of such shares of Common Stock on the date the benefit is to be included in
Participant’s income. In no event will the amount that is withheld pursuant to
this Section 16 with respect to an employee to satisfy applicable withholding
taxes in connection with the benefit exceed the maximum statutory tax rates
applicable with respect to such employee regarding the applicable jurisdiction.
Participants will also make such arrangements as the Company may require for the
payment of any withholding tax or other obligation that may arise in connection
with the disposition of shares of Common Stock acquired upon the exercise of
Option Rights.

17.
Compliance with Section 409A of the Code.

(a)
To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such section by the U.S. Department of the
Treasury or the Internal Revenue Service.

(b)
Neither a Participant nor any of a Participant’s creditors or beneficiaries will
have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owed by a
Participant to the Company or any of the Subsidiaries.

(c)
If, at the time of a Participant’s separation from service (within the meaning
of Section 409A of the Code), (i) the Participant is a specified employee
(within the meaning of Section 409A of the Code and using the identification
methodology selected by the Company from time to time) and (ii) the Company
makes a good faith determination that an amount payable hereunder constitutes
deferred compensation (within the meaning of Section 409A of the Code) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A of the Code in order to avoid taxes or penalties under
Section 409A of the Code, then the Company will not pay such amount on the
otherwise scheduled payment date but will instead pay it, without interest, on
the fifth business day of the seventh month after such separation from service.



10

--------------------------------------------------------------------------------





(d)
Solely with respect to any award that constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that is payable on account
of a Change of Control (including any installments or stream of payments that
are accelerated on account of a Change of Control), a Change of Control shall
occur only if such event also constitutes a “change in the ownership,” “change
in effective control,” and/or a “change in the ownership of a substantial
portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
and form of payment that complies with Section 409A of the Code, without
altering the definition of Change of Control for any purpose in respect of such
award.

(e)
Notwithstanding any provision of this Plan and grants hereunder to the contrary,
in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as and to the extent that the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, a Participant will be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on a Participant or for a Participant’s account in connection with this Plan and
grants hereunder (including any taxes and penalties under Section 409A of the
Code), and neither the Company nor any of its Affiliates will have any
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.

18.
Amendments.

(a)
The Board may at any time and from time to time amend this Plan in whole or in
part; provided, however, that if an amendment to this Plan (i) would materially
increase the benefits accruing to Participants under this Plan, (ii) would
materially increase the number of securities which may be issued under this
Plan, (iii) would materially modify the requirements for participation in this
Plan or (iv) must otherwise be approved by the Stockholders in order to comply
with applicable law or the rules of the NASDAQ Stock Market or, if the shares of
Common Stock are not traded on the NASDAQ Stock Market, the principal national
securities exchange upon which the shares of Common Stock are traded or quoted,
then, such amendment will be subject to Stockholder approval and will not be
effective unless and until such approval has been obtained.

(b)
Except in connection with a corporate transaction or event described in
Section 11 of this Plan or in connection with a Change of Control, the terms of
outstanding awards may not be amended to reduce the Option Price of outstanding
Option Rights or the Base Price of outstanding Appreciation Rights, or cancel
outstanding “underwater” Option Rights or Appreciation Rights in exchange for
cash, other awards or Option Rights or Appreciation Rights with an Option Price
or Base Price, as applicable, that is less than the Option Price of the original
Option Rights or Base Price of the original Appreciation Rights, as applicable,
without Stockholder approval. This Section 18(b) is intended to prohibit the
repricing of “underwater” Option Rights and Appreciation Rights and will not be
construed to prohibit the adjustments provided for in Section 11 of this Plan.
Notwithstanding any provision of this Plan to the contrary, this Section 18(b)
may not be amended without approval by the Stockholders.

(c)
If permitted by Section 409A of the Code and Section 162(m) of the Code, but
subject to the paragraph that follows, including in the case of termination of
employment or service by reason of death, disability or retirement, or in the
case of unforeseeable emergency or other circumstances or in the event of a
Change of Control, to the extent a Participant holds an Option Right or
Appreciation Right not immediately exercisable in full, or any Restricted Shares
as to which the substantial risk of forfeiture or the prohibition or restriction
on transfer has not lapsed, or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Cash Incentive Awards,
Performance Shares or Performance Units which have not been fully earned, or any
other awards made pursuant to Section 9 of this Plan subject to any vesting
schedule or transfer restriction, or who holds shares of Common Stock subject to
any transfer restriction imposed pursuant to Section 15(b) of this Plan, the
Committee may, in its sole discretion, accelerate the time at which such Option
Right, Appreciation Right or other award may be exercised or the time at which
such substantial risk of forfeiture or prohibition or restriction on transfer
will lapse or the time when such Restriction Period will end or the time at
which such Cash Incentive Awards, Performance Shares or Performance Units will
be deemed to have been fully earned or the time when such transfer restriction
will terminate or may waive any other limitation or requirement under any such
award, except in the case of a Qualified Performance-Based Award where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code.

(d)
Subject to Section 18(b) of this Plan, the Committee may amend the terms of any
award theretofore granted under this Plan prospectively or retroactively, except
in the case of a Qualified Performance-Based Award (other than in connection
with the Participant’s death or disability or a Change of Control) where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code. In such case, the Committee will not
make any modification of the Management Objectives or the level or levels of
achievement with respect to such Qualified Performance-Based Award. Except for
adjustments made pursuant to Section 11 of this Plan, no such amendment will
impair or adversely impact the rights of any Participant without his or her
consent. The Board may, in its discretion, terminate this Plan at any time.
Termination of this Plan will not affect the rights of Participants or their
successors under any awards outstanding hereunder and not exercised in full on
the date of termination.



11

--------------------------------------------------------------------------------





19.
Governing Law. This Plan and all grants and awards and actions taken hereunder
will be governed by, and construed in accordance with, the internal substantive
laws of the State of Delaware.

20.
Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grant will be made under this Plan on or after the tenth anniversary of
the Effective Date, but all grants made on or prior to such date will continue
in effect thereafter subject to the terms thereof and of this Plan.

21.
Miscellaneous Provisions.

(a)
The Company will not be required to issue any fractional shares of Common Stock
pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.

(b)
This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(c)
Except with respect to Section 21(e) of this Plan, to the extent that any
provision of this Plan would prevent any Option Right that was intended to
qualify as an Incentive Stock Option from qualifying as such, that provision
will be null and void with respect to such Option Right. Such provision,
however, will remain in effect for other Option Rights and there will be no
further effect on any provision of this Plan.

(d)
No award under this Plan may be exercised by the holder thereof if such exercise
and the receipt of cash or stock thereunder would be, in the opinion of counsel
selected by the Company, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.

(e)
Absence on leave approved by a duly constituted officer of the Company or any of
the Subsidiaries or otherwise permitted in accordance with applicable Company
policies will not be considered interruption or termination of employment or
service of any Participant for any purposes of this Plan or awards granted
hereunder.

(f)
No Participant will have any rights as a Stockholder with respect to any shares
of Common Stock subject to awards granted to him or her under this Plan prior to
the date as of which he or she is actually recorded as the holder of such shares
of Common Stock upon the stock records of the Company.

(g)
The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

(h)
Except with respect to Option Rights and Appreciation Rights, the Committee may
permit Participants to elect to defer the issuance of shares of Common Stock
under this Plan pursuant to such rules, procedures or programs as it may
establish for purposes of this Plan and which are intended to comply with the
requirements of Section 409A of the Code. The Committee also may provide that
deferred issuances and settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts.

(i)
If any provision of this Plan is or becomes invalid or unenforceable in any
jurisdiction, or would disqualify this Plan or any award under any law deemed
applicable by the Committee, such provision will be construed or deemed amended
or limited in scope to conform to applicable laws or, in the discretion of the
Committee, it will be stricken and the remainder of this Plan will remain in
full force and effect.

(j)
Unless otherwise indicated to the contrary herein by the context or use thereof,
for purposes of this Plan and any Evidence of Award, (i) any reference to any
federal, state, local or foreign statute or law will be deemed also to refer to
all rules and regulations promulgated thereunder, (ii) the meanings given to
terms defined herein will be equally applicable to both the singular and plural
forms of such terms and (iii) the words “include,” “includes” and “including”
will be deemed to be followed by the phrase “without limitation”.

22.
Stock-Based Awards in Substitution for Option Rights or Awards Granted by
Another Company. Notwithstanding anything to the contrary contained in this
Plan:

(a)
Awards may be granted under this Plan in substitution for or in conversion of,
or in connection with an assumption of, stock options, stock appreciation
rights, restricted shares, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code. The awards so granted may reflect the
original terms of the awards being assumed or substituted or converted for and
need not comply with other specific terms of this Plan and may account for
shares of Common Stock substituted for the securities covered by the original
awards and the number of shares of Common Stock subject to the original awards,
as well as any exercise or purchase prices applicable to the original awards,
adjusted to account for differences in stock prices in connection with the
transaction.

(b)
In the event that a company acquired by the Company or any Subsidiary or with
which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under this Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition



12

--------------------------------------------------------------------------------





or merger and may only be made to individuals who were not employees or
directors of the Company or any Subsidiary prior to such acquisition or merger.
(c)
Any shares of Common Stock that are issued or transferred by, or that are
subject to any awards that are granted by, or become obligations of, the Company
under Section 22(a) or 22(b) of this Plan will not reduce the shares of Common
Stock available for issuance or transfer under this Plan or otherwise count
against the limits contained in Section 3 of this Plan. In addition, no shares
of Common Stock subject to an award that is granted by, or becomes an obligation
of, the Company under Section 22(a) or 22(b) of this Plan will be added to the
aggregate limit contained in Section 3(a)(i) of this Plan in the following
circumstances: (i) if such award is cancelled or forfeited, expires or is
settled for cash (in whole or in part), (ii) if such shares of Common Stock are
withheld by the Company, tendered or otherwise used in payment of the Option
Price of an Option or to satisfy a tax withholding obligation with respect to
any award or (iii) if such shares of Common Stock are not actually issued in
connection with the settlement of an Appreciation Right on the exercise thereof.





13